— Judgment, Supreme Court, New York County (Joan Sudolnick, J.), rendered January 19, 1990, convicting defendant, after a jury trial, of three counts of *518robbery in the second degree and sentencing him, as a persistent violent felony offender, to concurrent terms of 18 years to life, unanimously affirmed.
Applying the court’s proper instruction on circumstantial evidence as it related solely to the element of the stealing of property, the jury was free to infer that the defendant or his unapprehended accomplice did steal money from the complainant’s cash register. The store owner’s testimony established that $300 in cash was present in the cash register prior to its seizure, and defendant’s guilt was unequivocally proven by eyewitness testimony (see, People v Joyiens, 39 NY2d 197, 200), even though the proceeds were not recovered (People v Cruz, 173 AD2d 320).
Nor does the record establish that the People failed to comply with the requisites of CPL 190.50 (5), thus depriving defendant of his right to testify before the Grand Jury. The People properly served the required notice of intent to present the case to a Grand Jury, and no timely objection was thereafter voiced (cf., People v Lynch, 138 Misc 2d 331, 334-335).
We have considered defendant’s remaining arguments and find them to be without merit. Concur — Sullivan, J. P., Rosenberger, Wallach and Ross, JJ.